Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on October 31, 2019, has been made of record and entered.  In this amendment, claims 9 and 10 have been canceled, and new claims 11-22 have been added.
Claims 1-8 and 11-22 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-20 (and claims 21 and 22 depending therefrom) are indefinite due to the presence of the phrase “in the present invention” (see, for example, line 2 of claim 12).  This phrase fails to clearly set forth the 
Claims 12-20 (and claims 21 and 22 depending therefrom) are indefinite due to the presence of the phrase “surface of the flake carbon”, for which there is no antecedent basis.  Neither of claims 1-8 or 11, from which claims 12-22 directly or indirectly depend, do not recite the phrase “surface of the flake carbon”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107298442; English translation provided by the Examiner).
claims 1 and 8, Chen et al. teach the preparation of a biomass carbon/molybdenum disulfide nano composite material, wherein biomass carbon is first prepared by a hydrothermal method and calcination, followed by growing molybdenum disulfide thereon by a one-step hydrothermal method (Abstract).  Chen et al. further teach preparation of the biomass carbon by soaking pretreated corn stalk material in ethanol for a week and drying thoroughly, followed by adding the dried corn stalk material to sulfuric acid and water in a hydrothermal kettle, and enacting a hydrothermal reaction to obtain the biomass carbon, which is washed with water and dried with ethanol (“subjecting plant leaves to soaking pretreatment”).  The dried biomass carbon is mixed with potassium hydroxide, placed in a tube furnace, and subjected to calcination to form an activated biomass carbon, which is washed with hydrochloric acid and water (paragraphs [0036]-[0042]).  The resultant biomass carbon is then placed in a hydrothermal kettle, and mixed with a solution of ammonium molybdate tetrahydrate, thiourea, and water (“molybdenum source-sulfur source aqueous solution”), and subjected to hydrothermal reaction at 120-280°C for 12-24 hours (paragraphs [0044]-[0046]; considered to read upon the limitation “calcining the composite material precursor…” in claim 1, and on “calcination time is 120 min to 158 min” in claim 8).  
Regarding claim 3, Chen et al. teach an embodiment in which the concentration of ammonium molybdate tetrahydrate ranges from 1-5 mg/ml -4 to 0.004 mol/L), and that the concentration of thiourea ranges from 2-8 mg/ml (0.026-0.105 mol/L); see claim 6 of Chen et al.
While Chen et al. teach that the aforementioned preparation prepares a biomass carbon/molybdenum disulfide nanocomposite material can be used as “an ideal high-performance electrocatalytic hydrogen-producing material”, as well as “a catalytic material and a hydrogen storage material”, this reference does not explicitly teach or suggest that said preparation prepares “a photocatalytic composite material”, as recited in the instant claims.
However, it is considered that because Chen et al. teach a method comparable to that instantly claimed, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the preparation disclosed in Chen et al. to effectively and successfully prepare a photocatalytic composite material, absent the showing of convincing evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107298442) as applied to claim 1 above, and further in view of Kaixi (CN 102583368; English translation provided by the Examiner).
Chen et al. is relied upon for its teachings as stated above, with respect to claim 1.  While this reference teaches the formation of biomass claim 2 regarding the plant leaves recited therein (all of which, except “salix leaves”, are various forms of bamboo).
Kaixi teaches the formation of carbon from carbon-containing precursors and potassium hydroxide (Abstract), wherein exemplary carbon-containing precursors include corn stalk and “bamboo charcoal” (considered equivalent to “bamboo”.  See claim 2 of Kaixi, as well as paragraph [0011].
	Therefore, because Kaixi shows corn stalk and bamboo as art-recognized equivalents in the art before the effective filing date of Applicants’ invention, one of ordinary skill in the art would have found it obvious to modify Chen et al. by substituting corn stalk with bamboo.
	The general teaching of bamboo by Kaixi is considered to read upon the plant leaves recited in claim 2.

Allowable Subject Matter
Claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  While Chen et al. teach a concentration of sulfur source comparable to that recited in claim 3, the concentration of ammonium molybdate tetrahydrate disclosed in this reference is not within the range recited in claim 4.  Additionally, the molybdenum disulfide prepared in the preparation disclosed in Chen et al. is in the shape of petals (paragraph [0025] of Chen et al.), as opposed to being present as acicular molybdenum sulfide, as recited in claims 12-22.  Chen et al. further do not teach or suggest the claimed mass contents of biomass carbon or of molybdenum sulfide.
Further, Chen et al. do not teach or suggest the limitations of claims 5-7, regarding either the ratio of volume of molybdenum source-sulfur source aqueous to a mass of the template biomass, or the impregnation time and calcination temperature.  See, for example, paragraph [0021] of Chen et al., which teaches hydrothermal reaction conditions of 120-180°C and time of 12-24 hours for the admixture of biomass carbon, ammonium molybdate tetrahydrate, and thiourea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references of record but not relied upon provide technological background in the preparation of carbon-molybdenum sulfide composites, as well as in the preparation of carbon from biomass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 19, 2021